DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 	Claims 2 and 13 have been canceled, claims 5-6, 10 and 12 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 3-4, 7-9, 11 and 14-20 have been considered on the merits. All arguments have been fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-4, 8-9, 11 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose the limitation of “stem cell enhancer compound.” The scope of the term “stem cell enhancer” is extremely broad that could encompass any compound that enhances any feature of any stem cell including their proliferation, differentiation, survival, self-renewal, metabolism, etc.
The specification only discloses erythropoietin, CD34-positive cell, and retinoic acid as examples for the stem cell enhancers. These limited species of stem cell enhancers, particularly without any limitation what the scope of the enhancement is, cannot be considered sufficient enough that the inventors had possession on the entire scope of the claimed subject matter.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

	Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 11, 14-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gho et al. (2010, Journal of Dermatological Treatment; Gho2010) in view of Gho (US 6,399,057; Gho’057), Kang et al. (2010, Journal of Dermatological Science), Lee (US2006/0121016) and Mishra (US 2007/0122906)
Gho2010 teaches that there are stem cell pools located in the hair follicle, and the follicular units can be transplanted to regenerate new hairs (Abstract). For the process, Gho2010 teaches the use of preservative medium comprising bis(maltolato)oxovanadium (BMOV) (p.341). Gho2010 teach that extracted partial longitudinal follicular units contain viable follicular stem cells (p.346, 2nd col., last para.). Gho2010 teaches the hair follicle is obtained by plucking a hair from a donor
Regarding the antioxidant (claim 1) or vitamin (claim 4), Gho2010 teach that the preservative medium contains vitamin E (p.341, 1st col. last para. to 2nd col. 1st para.).
Regarding the differentiation inducing factor being EGF (claim 1), Gho2010 do not teach the limitation.
Gho’057 teach the keratinocyte culture medium contains human epidermal growth factor (HEGF), and according to the instant specification, EGF is considered as a suitable differentiation inducing factor (see para. [0024]). It is understood that epidermal growth factor is a more appropriate term instead of epithelial growth factor as claimed while it appears these two terms are used in the art interchangeably.
It would have been obvious to a person skilled in the art to use EGF in the preservative medium of Gho2010 with a reasonable expectation of success since Gho’057 teach that EGF is useful for differentiating the hair follicular stem cells into keratinocytes and the regeneration of hair involves differentiation of hair follicular stem cells in to keratinocytes (hair follicle cells) (col. 2, lines 16-41).
Regarding the stem cell enhancer (claim 1) and erythropoietin (EPO) (claim 7), Gho2010 in view of Gho’057 does not teach the limitation.
Kang et al. teach that EPO increased proliferation of matrix keratinocytes in culture human hair follicles (see Abstract).
It would have been obvious to a person skilled in the art to use EPO in the method of Gho2010 in view of Gho’057 in order to enhance proliferation of keratinocytes with a reasonable expectation of success. This is because Kang et al. teach EPO enhances proliferation of keratinocytes in the culture of human hair follicles. 
Regarding the platelet-rich plasma in claims 1 and 11, Gho2010 in view of Gho’057 do not teach the limitation.
	Mishra teaches that a cell culture media for the growth and proliferation of all types of cells comprising platelet-rich plasma (PRP) (para. 18). Mishra teaches that the blood concentrate enhances cell growth of cells (para. 18). Mishra teach the cells may be any type of cells including stem cells (e.g. ESCs or adult stem cells), and cells from specific organs including hair follicle (para. 4), and exemplifies keratinocytes (para. 100).
	It would have been obvious to a person skilled in the art to use PRP in the culture medium for keratinocyte taught by Gho’057 in view of Gho2004 because Mishra teaches PRP enhances cell growth including those from hair follicles, stem cells or keratinocytes. Thus, one skilled in the art would recognize that PRP could be used for cell growth in the keratinocyte culture medium culturing hair follicle cells of Gho’057 which includes hair follicular stem cells according to Gho2004 with a reasonable expectation of success.
Regarding claims 8-9, Gho2010 do not teach the limitation. Gho’057 teach that a degranulating agent, Compound 48/80  is utilized for the serum-free keratinocyte culture medium (col. 4, lines 1-23; col. 6, lines 45-49).
It would have been obvious to a person skilled in the art to use Compound 48/80 taught by Gho’057 in the preservative medium of Gho2010 since it is known to be useful for a keratinocyte culture medium.
 Regarding claims 14-15, Gho2010 do not teach the limitation. 
Gho’057 teaches a method of reproducing hair by obtaining hair follicle cells from plucked human hair in the anagen phase from one or more donor regions (col. 2, lines 16-41). 
It would have been obvious to a person skilled in the art to obtain the hair follicle from plucked hair in the anagen phase as taught by Gho’057 in the method of Gho2010 with a reasonable expectation of success.
Regarding claim 18, Gho2010 do not teach the limitation. However, Gho’057 teach cultured keratinocytes and/or autologous cultured CD34+ cells is introduced into the pores of receptor regions (col. 7, claim 1). Regarding the plasma-rich plasma being autologous, Mishra teaches that the PRP may be autologous (para. 45). Thus, the combined teachings of Gho2010 in view of Gho’057 would meet the limitation.
	Regarding claims 19-20, the limitation does not particularly disclose any active step for the claimed method, rather the limitation is directed to an intended purpose. Thus, the limitation does not provide any patentable weight in determining patentability of the claimed method of differentiating the hair follicular stem cells in to keratinocytes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gho2010 in view of Gho’057 as applied to claims 1, 4, 7-9, 11, 14-15 and 17-20 above, and further in view of Lee (of record).
Regarding claim 3 directed to adenosine triphosphate-magnesium chloride, While Gho2010 teach that the preservative medium contained anti-apoptotic compounds such as BMOV, anti-oxidants such as vitamin E and growth-stimulating factors (p.347, 2nd col. 1st full para.), however, Gho2010 in view of Gho’057 do not particularly teach ATP-MgCl2.
Lee teaches that cellular membrane damaged by free radical injury can be treated with an antioxidant and a cellular energy source (Abstract), and the cellular energy source can be MgCl2-ATP which serves a dual benefit of improving the cellular ion balance (Abstract; para. 79). 
It would have been obvious to a person skilled in the art to use ATP-MgCl2 as a cellular energy source in order to recover a cellular energy level, and eliminate reactive oxygen intermediates in the preservative medium of Gho2010 in view of Gho’057. This is because one skilled in the art would recognize that any ingredients that provides enhanced survival of the cells in the culture would be desired in the preservative medium of Gho2010, and one skilled in the art would recognize that the energy source such as ATP-MgCl2 taught by Lee are beneficial to the cells in the medium of Gho2010 in view of Gho’057 with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Gho2010 in view of Gho’057, Kang et al. and Mishra as applied to claims
1, 4, 7-9, 11, 14-15 and 17-20 above, and further in view of Mahjour et al. (2012, Tissue
Engineering).
Regarding claim 16 directed to the hair follicle being contacted with collagenase
IV, Gho2010 in view of Gho’057, Kang et al., and Mishra do not teach the
limitation.
Mahjour et al. teach dissociation of hair follicle in order to obtain dermal cells
using various enzymes including collagenase I, IV or dispase (p.17, “Isolation and
Culture of Trichogenic Dermal Cells).
It would have been obvious to a person skilled in the art to use known enzymes
including collagenase IV for dissociating hair follicles to obtain cells present in the hair
follicles including hair follicular stem cells in order to analyze the cells before and/or after the process of Gho2010. As Gho2010 stained the hair follicles in Fig. 3, one skilled in the art would desire to analyze cell types in the hair follicle with or without the incubation with the preservative medium prior to transplantation, and in order to do that, one skilled in the art would be motivated to dissociate the hair follicles using the dissociating enzyme with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a
person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. It is noted that two new references, i.e. Gho2010 and Gho’540, are cited in the claim rejection above in order to address the new limitation. The teaching of McGrew is no longer relied upon in the new claim rejection. Therefore, the argument of unexpected results is moot since the claim rejection does not rely on the combined teachings for the use of BMOV.
It is noted that double patenting rejection based on Gho’057 has been withdrawn due to the instant amendment and the applicant’s argument on unexpected results based on Fig. 1 (Example 8).

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632